DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 6-11, 13-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of the record, either singularly or in combination, fails to teach or fairly suggest, in combination with all of the other elements claimed, 
independent claim 1: “wherein the metadata indicates: that a first video content item is to be displayed using a color-cycled mode in which at least one primary color, of a plurality of primary colors, is omitted from a frame captured by a video recording device; and that a second video content item is to be displayed without using the color-cycled mode;” (claims 3, 6-10, 21-28 depends from claim 1)
independent claim 11: “wherein the computing device is configured to: convert, based on the expected video recording device frame capture rate, the first video content item into color-cycled content comprising a color cycle rate that is less than the expected video recording device frame capture rate, wherein a time period of a full color cycle at the color cycle rate is longer than a time period between frame captures at the expected video recording device frame capture rate;” (claims 13-17 depends from claim 11)
independent claim 18: “metadata indicating that: a first video content item is to be displayed in a video capture interference mode in which a time period to cycle between frames of a primary color is longer than a frame capture period of a video recording device, and a second video content item is to be displayed in a video capture non-interference mode; receiving, by the user device, a selection of the first video content item; and based on the metadata: converting, by the user device, the first video content item into color-cycled content, resulting in a failure to complete a full color cycle within the frame capture period;” (claims 19-20 depends from claim 18)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484